 BARGAIN CITY, U.S.A., INCORPORATED932.Local 560,International Brotherhood of Teamsters,Chauffeurs,Warehouse-men & Helpers of America is a labor organization within the meaning of Section2(5) of the Act.3.The Respondent has not engaged in unfair labor practices within the meaningof Section 8 (a) (1) and(3) of the Act.[Recommendations omitted from publication.]BargainCity, U.S.A.,Incorporated,a Pennsylvania Corporationand its wholly owned subsidiary,BargainCity, U.S.A., Incor-porated, a Delaware CorporationandRetail Store EmployeesLocal 400, Retail Clerks International Association,AFL-CIOandRetail,Wholesale & Department Store Union,AFL-CIO,and its Local770,Partyto the Contract.Case No. 5-CA-1550.September 22, 1960DECISION AND ORDEROn October 23, 1959, Trial Examiner Albert P. Wheatley issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had not engaged in the unfair labor practicesalleged in the complaint and recommending that the complaint bedismissed in its entirety, as set forth in the copy of the IntermediateReport attached hereto.The Charging Party filed exceptions and abrief, and the Respondent filed a brief.The Party to the Contractalso filed a brief.Subsequently, by Order dated January 28,1960 the Board remandedthis matter to the Trial. Examiner, who was directed to hold a furtherhearing to permit the parties to introduce into evidence certain testi-mony and documents previously excluded.After the further hearingwas held, the Trial Examiner made his Supplemental IntermediateReport on April 27, 1960, also attached hereto, wherein he also re-issued the Intermediate Report dated October 23,1959. The ChargingParty again filed exceptions and a supporting brief, and the Em-ployer filed a brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Jenkins, and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearings and finds that any prejudicial error which may havebeen committed in the first hearing was cured at the hearing on theremand, and that no prejudicial errors were committed in the hearingon the remand.The rulings of the original hearing are herebyaffirmed, excepting those rulings which excluded evidence the partieswere permitted to introduce at the reopened hearing pursuant to theBoard's remand.The rulings of the Trial Examiner at the hearing129 NLRB No. 16. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDon the remand are hereby affirmed.The Board has considered theIntermediate Report, the Supplemental Intermediate Report, theexceptions and briefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer.The nature of this case is such that determination of the issues de-pends primarily upon the resolution of credibility of witnesses.TheTrial Examiner resolved many credibility conflicts in favor of theRespondent's witnesses.In taking exception to the IntermediateReports, the Charging Party has noted factors in the record whichit claims justify reversal of the Trial Examiner's credibility resolu-tions.Although the Trial Examiner's credibility resolutions involvedsome matters which have required close scrutiny, we are not convincedthat the clear preponderance of all the relevant record evidence showsthat the Trial Examiner's resolutions are incorrect.'Accordingly,we adopt the Trial Examiner's credibility resolutions and his in-terpretations of testimony and his findings based thereon.[The Board dismissed the complaint.]3Standard Dry Wall Products, Inc.,91 NLRB 544.INTERMEDIATE REPORT AND RECOMMENDATIONSISSUESThe primary issues herein are: (1) Did Bargain City, U.S.A., herein calledRespondent, unlawfully apply a collective-bargaining agreement entered into withthe Retail,Wholesale and Department Store Union, AFL-CIO, herein called theRWDSU, on December 22, 1958, at its retail store at Hybla Valley, Virginia? (2)did Respondent unlawfully encourage membership in the RWDSU and discouragemembership in Retail Clerks International Association, AFL-CIO, herein calledthe Retail Clerks? and (3) did Respondent unlawfully require its employees at theHybla Valley store to sign cards for and join the RWDSU and unlawfully requiresaid employees to pay moneys to the RWDSU?FACTS AND CONCLUSIONSOn December 22, 1958, Respondent and the RWDSU entered into a collective-bargaining agreement 1 which contains union-security clauses and a clause purport-ing to cover future em--ployees.2At the time this agreement was executed the Hyb1aValley store was not in operation-apparently it was under construction. In anyevent, it is undisputed that at the beginning of March 1959 Respondent began tohire employees and the store was first opened for business on March 23, 1959.When it became known that the Hybla Valley store would soon open, EarlMcDavid, Eastern Division Director of the Retail Clerks (in January 1959), andthereafter (in February 1959) Frank Meloni and Max Greenberg, officials of theRWDSU, requested recognition as the bargaining representative of the employeesat this store.Respondent refused to honor both requests and indicated it wouldnot accord recognition absent proof that a majority of the employees at this store1 The agreement was executed by Blausun Corporation and the RWDSU, but for pur-posesof this proceeding is referred to as a contract between Respondent and the RWDSU2The introductory clause reads "This AGREEMENT made and entered into this 22ndday of December 1958, by and between Blausun Corporation, on its own behalf and, with,due authority, on behalf of all Concessionaires who now do or may hereafter conductbusinessat Bargain City USA.. . . BARGAIN CITY, U.S.A., INCORPORATED95(the Hybla Valley store) desiredrepresentationby theorganization seeking such .3During March 1959 each of the Unions involved herein initiated and thereafterconductedorganizing campaignsat the Hybla Valley storeand one of the issuesherein iswhether Respondent unlawfully assisted the RWDSU by applying theDecember 22, 1958, contract at this store prior to March 20, 1959. In supportof the affirmative of this proposition the General Counsel relies upon the testimonyof McDavid, noted above in footnote 3, and upon the testimony of Jacob W. Ray,Kenneth L. Taylor, and John Rowell.JacobW. Ray testified that he was interviewed for employment by HowardNiederman, general manager of the Hybla Valley store, on March 10, 1959, andtestified further:Q.Would you relate your conversation with Mr. Niederman at that time?A.Well, he had me fill outa questionnaireas to what my previous experi-ence had been, and then he stated to me what the salary was.He said it wouldbe a dollar an hour.And after 30 days I would receive an additional 7i cents an hour unionraise.And I asked him if he was going to have a closed shop.He said, "No, thatis a harsh term.We call it a Union shop."He said that they had brought their union with them from Philadelphia thatwas in their other stores.Niederman testified that he did not remember the exact words of theconversationwith Ray and that he did not remember whether Ray asked if Respondent had aclosed shop.Niederman denied telling Ray that Respondent had a union shop attheHybla Valley store and denied telling Ray that Respondent brought a unionwith it from Philadelphia.Niederman also testified he thought he told everyone heinterviewed that Virginia was a right-to-work State and that they did not have tobelong to a union.The General Counsel contends that Niederman had inmindthe December 22,1958, contract mentioned earlier herein when he was talking to Ray.However,even if Ray's testimony is accepted, it is not clear therefrom which union Respond-ent brought from Philadelphia since both the RWDSU and the Retail Clerks hadagreements with Respondent covering stores in the vicinity of Philadelphia.Fur-thermore, it is clear from other parts of Ray's testimony that Respondent was notat this time, at least, applying the December 22, 1958, contract and requiring Ray tojoin the RWDSU or any other union. In any event, after observing the witnessesand analyzing the record herein, the Trial Examiner believes Niederman a morereliable witness than Ray and credits his (Niederman's), rather than Ray's, testimonyconcerning this matter where there are conflicts.Kenneth L. Taylor testified that on March 10, 1959:I applied for the position at Bargain City through Mr. Niederman, who wasinterviewing at the time.Mr. Niederman looked at my application and statedhe would pay one dollar an hour to come to work for him at Bargain City;that he would hire me. I told him I wouldn't be interested at that price.Hesaid-"well," he looked my application over again and said, "Well, on yourprevious experience I will give you $1.15 an hour. But I will have to give yousome sort of title so that it will be legal."Q. (By Mr. Segal ) Was that all there was to the conversation?A. No, sir.After he looked over my application, he said most of yourprevious employment has been produce.And he gave me a card of introduc-tion to Mr. DeBenedictis, who is in charge of the produce department of BargainCity.Q. Did he say anything about a union?Mr WACHS: Objection, Mr. Examiner. This is the worst form of leading.TRIAL EXAMINER: Sustained.3Based upon the testimony of William Chanoff, Respondent's labor consultant, andFrank MeloniIn the light of the entire record herein and inherent probability (i e, itstrains credulity to believe that the extreme organizing efforts of the RWDSU and theChanoff-Meloni meeting on March 20 were contrived to camouflage an illegal applicationof the December contract), their testimony with respect to this matter appears morereliable than that of McDavid.McDavid testified that he asked if Respondent wouldrecognize the Retail Clerks after a card check and without the necessity of a Board-conducted election and that Respondent (Chanoff) refused, indicating that the Decem-ber 22, 1958, contract (referred to above) covered this store and that he (Chanoff)would make "a deal" if he (McDavid) would forget about the Hybla Valley store. 96DECISIONSOF NATIONALLABOR RELATIONS BOARDQ. (By Mr.Segal.)Was anythingelse saidat that conversation?A. Yes, sir.He said that they would be representedby a national union,and that they weregoingto pay $1 an hour, and eventually they would goto $1.07.But they had that agreement. Thatwas allhe was able to pay.During cross-examinationTaylor testified that Niederman offered him $1.15 anhour and remarked that in order to pay him at this rate some sort of a title wouldbe given so that the terms of the contract with thenational unionto pay $1 an hourwould not be applicable.Niederman testified he did not recall anyone by the name of Kenneth Taylorand denied that he ever told any employee that Respondent had anationalcontractwith any union.In the light of the entire record herein,itappearsprobable that Niederman inoffering Taylor a $1.15 an hour made some mention that this rate was a higherrate then called for by the contract which ultimately went into effect at this store(theDecember 22, 1958, contiact mentioned above), and indicated that in orderto pay Taylor this higher rate and not have repercussions therefrom he wouldgive him a title not encompassed by the terms of the contract.These facts tendto establish, however, that Niederman was circumventing rather than applyingthe terms of the contract.While thereisaninnuendo from Taylor's testimonythat the contract was then being applied at the Hybla Valley store suchinnuendoisnot sufficient to establish this as a fact.Standing alone,or in conjunctionwith other credible evidence in this record, it does not meet the requirement thatsuch fact be established by the preponderance of the evidence.John Hugh Rowell, at one time themanager ofthe grocery department (at thetimesmaterialherein a supervisor for Respondent), testified that during his pre-hire employment interview (on March 9, 1959), General Manager Niederman"informed me that the operation would be union.He didnot statewhichunion,"that on the day he reported for work or the next day (on March 12 or 13, 1959),Lawrence Millstein, assistantmanager ofthe Hybla Valley store, gave him approxi-mately 50 RWDSU authorization and checkoff cards together with income taxpapers and instructed him to have the employees sign these cards and return them,and that he and Millstein thereafter sought and obtained signatures upon theunion cards from employees.According to Rowell he (Rowell) obtained in the.neighborhood of 50 to 75signatures4 between March 12 or 13 and April 20, 1959(and approximately 25 or 30 before the store opened on March 23).Rowelltestified further that he turned all these cards over to Millstein.He could not nameanyone to whom either he or Millstem gave a card.Rowell testified furtherthat "Two, maybe three, or four," days after March 12, 1959, he asked RWDSUrepresentativeGraham for a "copy of the contract" and Graham handed him acopy of the December 22, 1958, contract (mentioned above).General Manager Niederman testified that at the prehire interview Rowell asked"if this would be a union shop" and he answered that he did not know, that Re-spondent had unions in other stores and it was "quite possible we would have a.union here."AssistantManager Millstein was also present at this conference.He testified that Rowell inquired whether there would be a union in the storewhen it opened and that Niederman replied that such was a "possibility."Millstein testified he never had any union authorization or checkoff cards in hispossession and that he did not give any to Rowell or to any other employeeThetestimony of RWDSU representatives Graham and Meloni tends to corroboratethis testimony by Millstein.Graham also testified that on March 13 he gave Rowellone authorization card and one checkoff card and attempted to get him to sign thesecards but abandoned such efforts upon being told by Rowell that he (Rowell)was going to be the manager of the department (a supervisory employee).Grahamtestified these were the only authorization and checkoff cards he gave Rowell-that he did not give him extra cards to be signed.Graham testified on one occasion (Graham was not able to establish the date)Rowell asked for a copy of the contract which the RWDSU had covering anotherstore because some of the employees were asking about the benefits in variousunions andthat on thisoccasionhe gave Rowell a copy of the December 22,1958, contract.Even if NiedermanandMillstein'sversionof the conversation were ignored,Rowell's testimonywas inthe nature of a predictionof thingsto come-not proof4 Rowell further testified that he got about 25 of these cards from John Graham, arkRWDSU organizer. BARGAIN CITY, U.S.A.) INCORPORATED97'that the contract was then being applied. In addition, Graham's conduct at thestore belies the tact that the December contract was applied before March 20, 1959.Furthermore, Rowell, did not make a favorable impression upon the Trial Examineras he was testifying and the recoid as a whole supports the Trial Examiner'soriginal impression that Rowell exaggerated his activities on behalf of the RWDSU.While the Trial Examiner believes and finds that Rowell engaged in some activitybeneficial to the RWDSU, he is not convinced that it was anywhere near as extensiveasRowell would have him believe or that it was at the request of, or with theassistance of,Respondent's officials.Rather,whatever activity of this natureRowell engaged in appears to have been without the express authorization orapproval from Respondent or the RWDSU.On the basis of observations of witnesses and analysis of the record herein, the,trialExaminer rejects Rowell's testimony (with respect to this matter and otherincidents involved in this proceeding) where it is in conflict with other evidence.In view of the foregoing, the Trial Examiner hereby rejects the contention of theGeneral Counsel that Respondent applied the December 22, 1958, contract to thestore at Hybla Valley prior to March 20, 1959.Prior to March 23, 1959, the store at Hybla Valley was without windows or doors,construction work was still in progress, merchandise was being shelved, employeetraining was in progress, union organizing campaigns were being conducted, andhundreds of people were constantly walking in and out. In short, a state of chaosprevailed.Insofar as the organizing campaigns are concerned, the record revealsthat both unions (Retail Clerks and RWDSU) engaged in solicitation and organi-zational work in the vicinity of the store.At times this activity was conductedon the store premises during working hours.There is no doubt from the recordherein that Respondent was aware of this activity. In fact, some of the super-visors engaged in this conduct-John Rowell on behalf of the RWDSU and JosephOwens, Jacob Ray, and Paul Price on behalf of the Retail Clerks.While theRWDSU's activity was more aggressive and more extensive than that of the RetailClerk's, each union roamed the store without interference from Respondent, withone exception hereinafter noted (see facts regarding discharge of Jacob W. Ray).The record reveals that the RWDSU was accorded certain privileges (hereinafternoted) not accorded to the Retail Clerks.However, the evidence establishesthat the RWDSU requested such privileges and the evidence adduced does notestablish that similar privileges were requested by the Retail Clerks and denied.On March 19, 1959, RWDSU representatives Meloni and Graham approacheda group of trainees being instructed by General Manager Niederman.At the con-clusion of Niederman's remarks Meloni asked Niederman for permission to addressthe group.Niederman then introduced Meloni to the group and Meloni spokeabout the benefits of authorizing the RWDSU to represent them and thereaftersought and obtained signatures to authorization cards.5During the afternoon or evening on March 19, 1959, RWDSU representativeMeloni telephoned Respondent's labor consultant,William Chanoff, and requesteda meeting with him (Chanoff) on the following day (March 20, 1959).Melonitold Chanoff the RWDSU had authorization cards from a majority of the employeesat the Hybla Valley store and that he (Meloni) wanted to discuss and negotiate a,contract to cover these employees.A meeting was scheduled for the following dayat 4 p.m.After the telephone call from Meloni, Chanoff contacted Respondent'scomptroller and Respondent's executive assistant to the vice president and ascertainedfrom them that there were between 175 and 200 employees then working in theHybla store.At the meeting on March 20 Meloni presented 138 cards 6 to Chanoff and advisedChanoff be had more in his possession but not with him at the time.Chanoffexamined the cards "to make sure that they weren't signed by one person" andthen turned them over to his assistant (Jack Soloff) who made a list of the namesappearing on the cards.After examination and counting of the cards a "memor-andum of agreement" recognizing the RWDSU (Local 770 of the RWDSU) as thebargaining agent for the employees of the Hybla Valley store was executed by6Mabel O'Neil testified that Graham addressed the employees and Betty June Bergerontestified that Assistant Manager Millstein made the introduction. In these respects thesewitnesses appear to be in error and the Trial Examiner so finds6There is no evidence that these cards were not signed by the persons whose namesappear on them or that these persons were not employees of Respondent at the Hyb1astoreThe record tends to support the affirmative of these propositions.586439-61-vol 129-8 '98DECISIONS OF NATIONAL LABOR RELATIONS W kRDChanoff and Meloni. The "memorandum of agreement" contains a notation that theterms of the December 22, 1958, agreement (mentioned earlier in this report) withcertain exceptions, notably the provisions concerning union security, are to be.applicable at the Hybla Valley store.A copy of the "memorandum of agreement"is attached hereto marked "Appendix A."The General Counsel contends that at the time of the execution of the memor-andum of agreement on March 20 the RWDSU did not represent a numericalmajority of employees at the Hybla Valley store.However, he offered no evidenceto substantiate this contention.He asserts that Respondent undertook to provemajority and failed because Respondent did not compare the names on the cardsagainst its payroll records.These contentions by the General Counsel are herebyrejected.The burden in this matter is on the General Counsel to prove lack ofmajority, not on Respondent to prove majority status.Furthermore, the inferencefrom the entire record herein is that at the time in question the RWDSU did infact have signed authorization cards from a numerical majority.The General Counsel asserts that assuming the RWDSU represented a numericalmajority this majority was obtained with the assistance of Respondent and was,therefore, not a valid basis upon which Respondent could accord recognitionAsnoted above, each of the unions involved herein exploited the prevailing situationand engaged in organizational activities during working hours and on Respondent'sproperty and with the help of minor supervisors. In addition, the RWDSU wasaccorded a privilege not accorded to, or declined to, the retail clerks.Thus, eachunion received assistance which it may not have been entitled to receive.However,the Trial Examiner believes and finds that such assistance, under the circumstances,is not sufficient to warrant a finding that Respondent thereby violated the Act or afinding that because of this assistance the RWDSU's majority was a coerced ortainted majority.On or about March 25, 1959, following the execution of the memorandum ofagreement with Local 770 RWDSU, Chanoff went to the Hybla Valley store andspoke to an assemblage of concessionaires, managers, assistant managers, and super-visorsHe told them,inter alta,about the terms of the agreement between Re-spondent and the RWDSU and explained that under the terms of the agreementand the Virginia right-to-work laws, employees were not required to join the RWDSU.There is a dispute herein as to whether, on or about March 26 or 27 DavidLewin, a supervisor in charge of the domestic department, advised Mary Morrisonand Doris Bryant, employees in the domestic department, that it was "mandatory"for them to join the RWDSU. On the basis of observations of witnesses andanalysis of the record, the Trial Examiner accepts Lewin's version of this matterrather than that given by Morrison or Bryant and credits his (Lewin's) denial thathe told them it was "mandatory' 'to join the RWDSU.General Counsel's witness, JacobW. Ray, testified that "a week or two" afterMarch 23, 1959, which was after the execution of the memorandum of agreement,Produce Manager William DeBenedictis went to a manager's meeting and after hisreturn called the employees of the produce department together and stated "thatwe all had to join the Union, the Union in the store."General Counsel's witness,Kenneth L. Taylor, fixed the date as April 3, 1959, and testified that DeBenedictissaid Respondent "had an agreement with the Union, and that he wanted all of usto become union members " No other witness testified about this matterAs notedabove, there were several persons who could have testified about this matter, butonly two were called and they were called by the General Counsel and their testimonyconflicts.Under these circumstances, the Trial Examiner credits neither.Further-more, the Trial Examiner believes Taylor a more reliable witness than Ray andunder his version of the incident DeBenedictis was suggesting (not requiring) thatin the light of the memorandum of agreement employees joined the RWDSU.On May 2, 1959, Jacob W. Ray became a supervisor in the shoe department and-while thus employed engaged in activities on behalf of the retail clerks.He wascriticized on May 10 by General Manager Niederman for engaging in such activitiesin the store and told to quit passing out cardsOn May 13, 1959. Ray was dischargedand was told at that time that he was being discharged because of his union activities.Ray was recalled on May 16, and told at that time that Respondent did not objectto him engaging in union activities provided he did not do it in the store.TheGeneral Counsel argues that Ray's discharge was because of his activities on behalfof the retail clerks and consequently an act of assistance to the RWDSU.Thereisno doubt herein that Ray was discharged because of activities on behalf of the-retail clerks.However, from Ray's testimony (and his is the only evidence concern-ing this matter) it appears that Respondent believed that he was engaging in these BARGAIN CITY, U.S.A., INCORPORATED99activities during working hours and on company property and discharged him forthat reason.There is no evidence that in discharging Ray, a supervisory employee,Respondent was attempting to encourage or discourage union membership by rank-and-file workers.The Trial Examiner hereby rejects the contention that Ray'sdischarge was an unlawful act of assistance to the RWDSU.The contract of December 22, 1958, which was incorporated by reference intothe memorandum of agreement of March 20, 1959, contains provisions concerningcheckoff of RWDSU dues and initiation fees and the parties herein stipulated thatfor the purpose of this proceeding it may be found that since May 20, 1959, andpursuant to signed checkoff authorization cards dues payments on behalf of theRWDSU have been checked off by Respondent. Having rejected the contention ofthe General Counsel that the December 22, 1958, contract was unlawfully appliedto the Hybla Valley store, the Trial Examiner now rejects the contention that Re-spondent unlawfully required employees to pay moneys to the RWDSU.As noted above, the Trial Examiner rejects the contention of the General Counselthat the contract executed in December 1958, months before the Hybla Valleystore was in existence, was applied in violation of the Act to the employees at theHybla Valley store immediately upon being hired, and that the RWDSU was recog-nized long before there were any employees at this store. In addition, the TrialExaminer has rejected the contention of the General Counsel that at the time ofthe execution of the memorandum of agreement of March 20 the RWDSU did notrepresent a numerical majority of the employees at the Hybla Valley store and thecontention that the numerical majority was a coerced or tainted majority.Whilethe Trial Examiner believes and finds that the evidence adduced establishes that theRWDSU and the retail clerks roamed the store and solicited membership, thatRespondent upon request introduced RWDSU representatives to employees whothen solicited membership and that minor supervisors distributed RWDSU and retailclerks membership and checkoff cards to new employees and solicited their member-ship in these organizations, the Trial Examiner is not convinced that under thecircumstances involved herein these acts constitute violations of the Act as allegedin the complaint.In view of the foregoing, it is believed that the complaint, in its entirety should bedismissed..[Recommendations omitted from publication.]APPENDIX AMEMORANDUM OF AGREEMENTAt a meeting held at 326 South 19th Street, Philadelphia, on March 20, 1959,the undersigned representatives of Local 770 and the Blausun Corporation met forthe purpose of ascertaining the Union's right to represent the employees at theBargain City store #6, located at Hybla Valley, Alexandria, Virginia.The union representatives presented membership application cards and check-offauthorization cards from 138 employees purporting to give Local 770 the right torepresent the employees as their authorized bargaining agent.The company representative counted and examined the union application cardsand established their validity.On the basis of these cards, the company representative recognized Local 770 asthe sole agent for collective bargaining purposes for the employees of the abovenamed store.The parties then proceeded to establish the terms of a collective bargainingagreement and agreed that the employees would be covered by the National Agree-ment currently in effect between the Union and Blausun Corporation, dated the 22ndday of December 1958, except for the provisions of Article II of that agreementwhich shall not apply to the employees of Bargain City #6, located at Hybla Valley,Alexandria, Virginia.This agreement was reached with the complete understandingof the parties that the National Agreement contains certain provisions in excess ofthose agreed herein.This agreement provides that all employees working as of March 16, 1959, willreceive an immediate increase of $3.00 per week, effective as of March 16, 1959,and that all employees hired subsequent to that date, and prior to April 15, 1959will receive a wage increase of $3.00 per week sixty days from their date ofemployment.In addition, the parties agreed to a merit increase provision identical to theprovision operative in the Fairless Hills Bargain City store. 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis agreement between Local 770 andthe BlausunCorporation,Alexandria—Bargain Citystore,is to remaineffective from March 16, 1959 to May 1, 1962.For the Company:For the Union:(S)William Chanoff.(S)Frank E. Meloni.WILLIAM CHANOFF.FRANK E. MELONI.RETAIL,WHOLESALE AND DEPARTMENTSTORE UNION, LOCAL 770, AFL-CIO.SUPPLEMENTAL INTERMEDIATE REPORTOn October 23, 1959, the duly designated Trial Examiner issued his IntermediateReport in the above-entitled matter.Thereafter, by order dated January 28, 1960,the Board remanded this matter with directions that the Trial Examiner hold a_further hearing to permit the parties to introduce into evidence "certain testimonyand documents previously excluded" and with directions that upon conclusion of"such further hearing the Trial Examiner issue a Supplemental Intermediate Report.In the order remanding this matter the Board:1.Reversed a ruling made at the original hearing refusing to permit the GeneralCounsel to introduce evidence bearing upon the "intent of the parties, as indicated.in their negotiations,with respect to the applicability of the December 22, 1958,contract to the Hybla Valley store."The order in effect reversed the Trial Ex-aminer's ruling refusing to let the General Counsel go into the negotiations leadingup to the December 22, 1958, contract.2.Reversed the Trial Examiner's rulings rejectingthe General Counsel's offer-of proof that John Graham, and RWDSU organizer, made a request to John HughRowell, manager of the grocery department, that he (Rowell) discharge employeeHenry Levin (also spelledLevene in the record herein) because Levin would notsigna union authorization card and that shortly after Rowell refused to honor thisrequest General Manager Howard Niederman told Rowell that he did not have to,discharge Levin because Levin had signed a card. In addition, the Board indicatedthat it wants to know the name of the Union for which Levin had signed a unionauthorization card on or about March 20, 1959.3.Reversed the Trial Examiner's ruling rejecting Respondent's offer of certaincollective-bargaining agreements between Respondent and an affiliate of the same-parent organization of which the Charging Party hereinisanaffiliate (betweenRespondent and a Local of the Retail Clerks other than the Local involved herein).The only evidence offered at the further hearing bearing upon the negotiationsleading up to the December 22, 1958, contract consists of testimony by Respond-ent's labor consultant (William Chanoff) which the Trial Examiner credits.Chan-off's testimony is to the effect that there was no discussion at these negotiations withrespect to stores that might open in the future, that there was no discussion withrespect to Hybla Valley and that there was no discussion that in any way referredto the Hybla Valley store.At the further hearing held on March 29, 1960, Rowell testified that 2 or 3 daysprior to March 23, 1959, he saw Graham and Levin talking and that at the con-clusion of this conversation Graham "came directly to me" [Rowell] and "toldme that I would have to let Mr. Levene go; he had refused to join the Union.'°Rowell testified further that he told Graham he would not let Levin go and that laterthat day Niederman "came up to me and told me that I didn't have to let Levenego; that the situation had straightened out."In an affidavit executed on May 10, 1959, Rowell stated that Niederman "cameover to me, told me that the situation had straightened out and that Hank [Leveneor Levin] had signed a card."At the further hearing on March 29, 1960, Rowell testified he was not surewhether Niederman had said "Hank had signed a card" since he (Rowell) had beentold by Levin that he (Levin) had not signed any union authorization card but thathe (Rowell) believed that Niederman had said that Levin had signed an RWDSUauthorization card.Henry Levin testified that on the occasion in question Graham told him he(Levin) "had to join the Union" and that he (Levin) responded that he would notjoin and walked away from Graham and that he (Levin) did not "join any union,while" employed by Respondent.At the original hearing in this matter Graham denied telling Rowell he wouldhave to let Levin go.Niederman, generally and specifically, denied making the statements attributedto him by Rowell and denied that at the time in question he had any conversationwith Rowell "as to whether Levin ought to be discharged or not discharged." ATLAS ENGINE WORKS, INC.101In the original IntermediateReport theTrial Examiner indicated that Rowell hadmot madea favorableimpression upon him(the TrialExaminer).AfterobservingRowell at thefurther hearing on March 29, 1960, and analyzing his testimony theTrial Examiner adheresto his view that Rowell is not a reliable witness and againrejects histestimony where it is in conflict with other evidence.,At the furtherhearing heldon March 29,1960, each of the parties herein wasafforded an opportunity to offer into evidence the collective-bargaining agreementsrejected at the original hearing or any collective-bargaining agreements between"Respondent and theCharging Party whichgovern the terms and conditions ofemployment of Respondent's employees at the storescovered bysuch agreements."Such documents were not offered.Furthermore,statements by counsel for theChargingParty indicatethatthere are no collective-bargaining agreements betweenRespondentand the Charging Party.In its directionsthat the TrialExaminer issue a Supplemental Intermediate Report,the Boarddirected that such reportcontain,inter alia,findings of fact pertinent tothe business of Respondent,the Board's jurisdictionwithrespect thereto,and thestatus of the labor organizations.Respondents are separate corporate entitiesbut for thepurpose of this proceedingmay be consideredas a single Employer engaged in the operation of departmentstores invarious States of the UnitedStates, including one locatedatHybla Valley,Fairfax County, Virginia.The store at Hybla Valley was openfor business on orabout March 23, 1959.In the operations of the department stores in various States ofthe UnitedStates,Respondent receives a gross income from sales in excess of$500,000 annually.Purchases of merchandise,equipment,and supplies of substantial value are receivedannually frompoints and places locatedoutside theStates inwhich thevariousdepartmentstores operated by Respondentare located.It is anticipated that thegross incomefromsales at theHybla Valley storewill exceed $500,000 annuallyand thatmerchandise,equipment,and supplies of substantial value will be receivedat said store from points and places located outsidethe State of Virginia.Theevidence reveals thatRespondent is engaged in a business affecting commerce withinthe meaning of Section2(6) of the Act and thatthe Board's requirements for theassertion of jurisdiction have been satisfied.Retail Store Employees Local 400, Retail ClerksInternationalAssociation, AFL-CIO, andRetail,Wholesale &DepartmentStore Union, AFL-CIO, and its Local770, are labororganizationswithin themeaning of Section2(5) of the Act.As supplemented by the informationcontained herein the Intermediate Reportissued onOctober 23, 1959, is herebyreissued.i The reasons or basis for such credibility resolutions are personal demeanor,conductand attitude of witnesses,and careful evaluation and weighing of evidence and inherentprobabilityAtlas Engine Works, Inc.andInternationalUnion, UnitedAutomobile,Aircraft and Agricultural Implement Workers ofAmerica, AFL-CIO.Case No. 8-CA-92048. September 22, 1960DECISION AND ORDEROn May 10, 1960, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that the Respondent cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report appended hereto.Thereafter, the Re-spondent filed exceptions to the Intermediate Report and a supportingbrief.129 NLRB No. 17.